UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5123



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSE RAMON ALMONTE, a/k/a Rana, a/k/a Esteban,
a/k/a Jose B. Almonte,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:03-cr-00231)


Submitted: December 21, 2006               Decided:   December 28, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


E. Fitzgerald Parnell, III, POYNER & SPRUILL LLP, Charlotte, North
Carolina, for Appellant. Kevin Zolot, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a written plea agreement, Jose Ramon Almonte

pled guilty to conspiracy to possess with intent to distribute five

kilograms     or    more   of   cocaine    and   100    kilograms      or   more   of

marijuana, in violation of 21 U.S.C. §§ 841(a)(1), 846 (2000). The

district court sentenced Almonte to 121 months in prison, one month

above the mandatory minimum sentence.             Almonte timely appealed.

              Almonte’s appellate counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there are

no meritorious issues for appeal, but asserting two claims. First,

counsel questions whether Almonte’s trial counsel was ineffective

for permitting him to enter a plea agreement under which he waived

his right to appeal his sentence.             Such claims generally must be

raised in the district court in a motion under 28 U.S.C. § 2255

(2000), unless the record conclusively establishes ineffective

assistance.        United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999); United States v. King, 119 F.3d 290, 295 (4th Cir.

1997).   Because the record does not conclusively show that counsel

was ineffective, we decline to address this claim at this time.

              Almonte’s counsel also asserts that the mandatory minimum

sentence required by 21 U.S.C.A. § 841(b)(1)(A) (West 1999 & Supp.

2006)    is   unconstitutional.           Although     the   Supreme    Court      has

recognized criticism of mandatory minimum sentences, it has not




                                     - 2 -
found such sentences to be unconstitutional.       Harris v. United

States, 536 U.S. 545, 568-69 (2002).

          We have reviewed the issues raised in Almonte’s pro se

supplemental briefs and find them to be meritless.    In accordance

with Anders, we have reviewed the record in this case and have

found no meritorious issues for appeal.      We therefore affirm

Almonte’s conviction and sentence.     This court requires that

counsel inform Almonte, in writing, of the right to petition the

Supreme Court of the United States for further review.   If Almonte

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on Almonte.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -